DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 11, the prior arts of record do not teach or disclose a method performed by a terminal in a mobile communication system, the method comprising: receiving, from a base station, a message including first configuration information for a control resource set (CORESET) and second configuration information for a rate match pattern associated with a physical downlink shared channel (PDSCH); detecting a physical downlink control channel (PDCCH) in the CORESET identified based on the first configuration information, the PDCCH scheduling the PDSCH; identifying resource elements (REs) for the PDSCH and a part of the REs for the PDSCH that overlaps with the CORESET; and receiving, from the base station, at least one phase-tracking reference signal (PT-RS) for the PDSCH, wherein whether the at least one PT-RS is not mapped to the part of the REs for the PDSCH that overlaps with the CORESET or is mapped to the part of the REs for the PDSCH that overlaps with the CORESET but is not mapped to REs for the detected PDCCH is determined based on downlink control information (DCD) carried by the PDCCH.

In regard amended claim 15, the prior arts of record do not teach or disclose a method performed by a base station in a mobile communication system, the method comprising: transmitting, to a terminal, a message including first configuration information for a control resource set (CORESET) and second configuration information for a rate match pattern associated with a physical downlink shared channel (PDSCH); transmitting, to the terminal, a physical downlink control channel (PDCCH) in the CORESET identified based on the first configuration information, the PDCCH scheduling the PDSCH; identifying resource elements (REs) for the PDSCH and a part of the REs for the PDSCH that overlaps with the CORESET; and transmitting, to the terminal, at least one phase-tracking reference signal (PT- RS) for the PDSCH, wherein whether the at least one PT-RS is not mapped to the part of the REs for the PDSCH that overlaps with the CORESET or is mapped to the part of the REs for the PDSCH that overlaps with the CORESET but is not mapped to REs for the PDCCH is determined based on downlink control information (DCJ) carried by the PDCCH.

In regard amended claim 19, the prior arts of record do not teach or disclose a terminal in a mobile communication system, the terminal comprising: a transceiver; and a controller configured to: receive, from a base station via the transceiver, a message including first configuration information for a control resource set (CORESET) and second configuration information for a rate match pattern associated with a physical downlink shared channel (PDSCH), detect a physical downlink control channel (PDCCH) in the CORESET identified based on the first configuration information, the PDCCH scheduling the PDSCH, identify resource elements (REs) for the PDSCH and a part of the REs for the PDSCH that overlaps with the CORESET, and receive, from the base station via the transceiver, at least one phase- tracking reference signal (PT-RS) for the PDSCH, wherein whether the at least one PT-RS is not mapped to the part of the REs for the PDSCH that overlaps with the CORESET or is mapped to the part of the REs for the PDSCH that overlaps with the CORESET but is not mapped to REs for the detected PDCCH 1s determined based on downlink control information (DCI) carried by the PDCCH.

In regard amended claim 23, the prior arts of record do not teach or disclose a base station in a mobile communication system, the base station comprising: a transceiver; and a controller configured to: transmit, to a terminal via the transceiver, a message including first configuration information for a control resource set (CORESET) and second configuration information for a rate match pattern associated with a physical downlink shared channel (PDSCH), transmit, to the terminal via the transceiver, a physical downlink control channel (PDCCH) in the CORESET identified based on the first configuration information, the PDCCH scheduling the PDSCH, identify resource elements (REs) associated with for the PDSCH and a | part of the REs being in for the PDSCH that overlaps with the CORESET, and  transmit, to the terminal via the transceiver, at least one phase-tracking reference signal (PT-RS) for the PDSCH, wherein whether the at least one PT-RS is not mapped to the part of the REs for the PDSCH that overlaps with the CORESET or is mapped to the part of the REs for the PDSCH that overlaps with the CORESET but is not mapped to REs for the PDCCH is determined based on downlink control information (DCI) carried by the PDCCH.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 07/28/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476